Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 4/23/2019, wherein claims 1-7,10-19, and 22  are pending. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 22.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spreading surface, the first contact point, and the resin impregnation section comprising compression equipment and heating equipment must be shown or the feature(s) canceled from the claim(s). If any of the spreading surface, the first contact point, and the resin impregnation section comprising compression equipment and heating equipment is shown, please label it in the figures so it is clear. No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both fiber supply and fiber tow .  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-7,10-19, and 22 are objected to because of the following informalities:  
Regarding claim 1, “the filaments” on line 3 should be changed to “filaments” because filaments have not been previously claimed.
Regarding claim 1,  the examiner suggests changing “the fiber” on the last line to “the spread tow” to provide clarity.
Regarding claims 1 and 19, the periods after letters (a., b., c. etc.) should be replaced with a parenthesis for example, a), b), c) , because a claim should only have one period.
Regarding claims 2-7, 10-18, “An apparatus according to claim…” should be written as “The apparatus according to claim…” to maintain antecedent basis.


Regarding claim 2, “the tow” should be changed to “the spread tow” to maintain antecedent basis.
Regarding claim 3, “the tow” should be changed to “the spread tow” to maintain antecedent basis.
Regarding claim 18, “impregnate” should be changed to “impregnating”.
Regarding claim 19, “A method according to claim…” should be written as “The method according to claim…” to maintain antecedent basis.
 Appropriate correction is required.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 10-19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear if the applicant is intending to positively or functionally claim the fiber tow because the applicant claims “for supplying a fiber tow” ,” for spreading the filaments”, and “for directing the fiber tow” which indicate function, but positively claims fiber adhered to the contacting surface (last 2 lines). At least claims 2-5 
Regarding claim 5, it is unclear if “the spread fiber tow” is meant to refer to the spread tow of claim 1, or the continuous spread sheet (formed from a plurality of fiber tows) of claim 4, please clarify. The examiner believes this issue to be a result of change in dependency. The examiner calls out a few examples in the 112(b) rejection section however the applicant should review all of claims 4-7, 10-18 to make sure that the wording of the claims works for the new dependency.
Regarding claim 6, “the spread fiber tows” is lacking antecedent basis. Is “the spread fiber tows” referring to the continuous spread sheet of claim 4 or the spread fiber tow of claim 1? The examiner believes this issue to be a result of change in dependency. 
Regarding claim 10, it is unclear what is meant by “ the fiber spreader comprises a spreading surface which contacts the fiber tow, the first point of contact with the spread tow being elevated in relation to the spread tow” because applicant’s drawings do not show what the spreading surface is, or where the first point of contact is, and the upper surface of the fiber spreader does not appear to be at an incline or elevated in relation to the spread tow. The only elevated portion appears to be 20 which is the fiber adhering contacting surface which is claimed in claim 1 as part of the driver, not the fiber spreader. Please clarify what is meant by this claim.
Regarding claim 11, it is unclear what is meant by “the spreading surface following the first point of contact with the surface is inclined.” because applicant’s drawings do not show what the spreading surface is, or where the first point of contact 
Regarding claim 13, it is unclear what the applicant means by “the spacing d between the multiple spaced guide elements is adjustable”. Is the applicant referring to rotation of the comb which changes the spacing of the fiber tows, or an ability to actually move the guide elements relative to each other to change the space between them? It is noted that angling the comb does not change the actual distance between guide elements.
Regarding claim 16, it is unclear what is meant by “the tow or tows” because multiple tow and types of tows have been claimed (ex. Spread tow, fiber tow, a plurality of fiber tows forming a continuous spread sheet). Please clarify. The examiner believes this issue to be a result of change in dependency.
Regarding claim 19, “the tows” is lacking antecedent basis. Did the applicant intend to claim the fiber tow or are there multiple tows provided?

All remaining claims are rejected as depending on a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-12, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabe (U.S. 20120135227).
	Regarding claim 1, Kawabe teaches a  fiber tow spreading apparatus (fig. 21, with parts shown in figs. 18-20) comprising:a. a fiber supply (11) for supplying a fiber tow (Tm)(paras. 60, 175); b. a fiber spreader (31-34)(paras. 69,70) for spreading the filaments of the fiber tow to form a spread tow (Ts) having an increased width (paras. 69,70,73, fig. 18, paras. 150,152-154); c. a guide member (35) for directing the fiber tow in relation to the fiber spreader (figs. 18,20, paras. 69-74,150,152-154); d. a driver (902,JRs,905) for driving the fiber tow in relation to the fiber spreader (paras. 167, 168, fig. 21); wherein the driver comprises a moveable fiber adhering contacting surface (JRs) to which the fiber is adhered (para. 167).
Regarding claim 2, Kawabe teaches the spread tow (Ts) is contacted with the driver (902,JRs,905) without being exposed to any process steps which reduce the width of the tow following its exposure to the spreader (figs. 18,20,21, paras. 150, 152-154, 157,166).
Regarding claim 3, Kawabe teaches the tow (Ts) is directly in contact with the contacting surface (JRs) following its exposure to the fiber spreader (para. 167, fig. 21).
Regarding claim 4, Kawabe teaches the fiber supply provides a plurality of fiber tows (multiple Tm, figs. 18-21) and the fiber spreader spreads the filaments of each of the plurality of fiber tows to form a continuous spread sheet (figs. 18,20,21, paras. 150-154).
Regarding claim 5, Kawabe teaches the contacting surface (JRs) contacts the spread fiber tow (para. 167, fig. 21).

Regarding claim 7, Kawabe teaches the contacting surface (JRs) is in the form of a resin layer (para. 167).
Regarding claim 10, Kawabe teaches the fiber spreader (31-34) comprises a spreading surface (31) which contacts the fiber tow (Tm) (fig. 20), the first point of contact with the spread tow (Ts) being elevated in relation to the spread tow (the  first point of contact with the completely spread tow would be at 31a, see annotated fig. The spread tow passes over 31 and under 36 (para. 114), therefore the first point of contact between the spread tow and 31a would be elevated in relation to the spread tow immediately preceding the point of contact).

    PNG
    media_image1.png
    690
    1109
    media_image1.png
    Greyscale


 the spreading surface following the first point of contact with the surface is inclined (surface of 31a following the first point of contact is curved upward thereby forming an incline).
Regarding claim 12, Kawabe teaches the guide member (35) comprises multiple spaced guide elements (multiple spaced elements of 35, fig. 18, paras. 73, 150-154).
Regarding claim 19, Kawabe teaches a method of spreading a fiber tow (fig. 21) comprising providing a fiber supply (11) for supplying a fiber tow (Tm)(paras. 60, 175); b. a fiber spreader (31-34)(paras. 69,70) for spreading the filaments of the fiber tow to form a spread sheet (Ts); c. a guide member (35) for directing the fiber tow in relation to the fiber spreader (figs. 18,20, paras. 69-74,150,152-154); d. a driver (905) for driving the fiber tow in relation to the fiber spreader (paras. 167, 168, fig. 21); the method further comprises the steps of directing the fiber tow from the fiber supply to the fiber spreader (paras. 63-70,166) and providing a fiber adhering contacting surface (JRs), wherein the fiber adhering contacting surface is movable to drive the tows over the fiber spreader (paras. 166-176).
Regarding claim 22, Kawabe teaches the contacting surface stabilizes the spread fiber tow (paras. 166-176).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe (U.S. 20120135227) in view of Woods (U.S. Patent No. 4790898).
Regarding claim 13, Kawabe teaches a plurality of wires or the like can be provided upright in the cavity tube 32 to be used as guide members as an alternative to guide members 35 (para. 74) but doesn’t specifically teach  the spacing d between the multiple spaced guide elements is adjustable.
Woods teaches an apparatus including an adjustable comb (16) having multiple spaced guide members (teeth of the comb, fig. 1) wherein rotation of 16 controls inter-roving spacing thereby controlling the thickness and filament density of the band (col. 3, lines 22-27, col. 4, lines 30-41). Woods also teaches other adjustable comb structures (figs.5A-6B) and that allow spacing between multiple spaced guide elements to be adjusted (col. 4, lines 59-68, col. 5, lines 5-14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have replaced at least one set of the guide members of Woods with an adjustable comb such that the spacing between the multiple spaced guide elements is adjustable in view of Woods because the guide members of Kawabe and the adjustable comb of Woods are both known structures for regulating the width and filament density of a sheet, and the adjustable comb would provide the added benefit of adjustability to regulate the thickness and fiber density of the spread sheet as desired (col. 3, lines 22-27, col. 4, lines 30-41).

Regarding claim 14, the Kawabe/Woods combined reference teaches the guide member is arranged at an angle p in relation to the direction of the tows, to expose the 
Regarding claim 15, the Kawabe/Woods combined reference teaches the density of the fiber tows defined as number of filaments/ unit of width w is directly proportional to d.sin p. (the angle of the comb controls the spacing of the filaments thereby controlling the density, fig. 1, col. 3, lines 22-27, col. 4, lines 30-41 of Woods).
Regarding claim 16, the Kawabe/Woods combined reference teaches the spacing d between the guide elements controls the density of the spread filaments of the tow or tows across the spread sheet (fig. 1, col. 3, lines 22-27, col. 4, lines 30-41 of Woods).
Regarding claim 17, the Kawabe/Woods combined reference teaches an apparatus according to claim 16 comprising a resin impregnation section (905-908, para.167).
Regarding claim 18, the Kawabe/Woods combined reference teaches the resin impregnation section further comprises means for at least partially impregnate the spread sheet, said means comprising compression equipment, heating equipment or a combination of the aforesaid equipments (905,907, para. 167).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBY M SPATZ/           Examiner, Art Unit 3732 

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732